Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 1 of 10 PageID #: 332




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 EMMANUEL JOSEPH CAIN,                                 )
                                                       )
                                Petitioner,            )
                                                       )
                           v.                          )       No. 1:20-cv-00179-JPH-TAB
                                                       )
 MARC R. KELLAMS,                                      )
                                                       )
                                Respondent.            )

            ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS

         Emmanuel Cain, an inmate of the Indiana Department of Correction ("IDOC"), has filed a

 petition for a writ of habeas corpus challenging his convictions for dealing in cocaine under Indiana

 Case No. 53C02-1308-FB-797. Mr. Cain's petition raises three grounds for relief: (1) the admission

 of video evidence capturing controlled cocaine buys violated the Fourth Amendment of the United

 States Constitution and Article 1, § 13 of the Indiana Constitution; (2) ineffective assistance of

 trial counsel when his counsel failed to object to the admission of this video evidence under the

 Fourth Amendment; and (3) ineffective assistance of appellate counsel when his counsel failed to

 argue that the admission of this video evidence violated the Fourth Amendment.

         For the reasons explained in more detail below, Mr. Cain's habeas petition is DENIED,

 and a certificate of appealability shall not issue.

                                                   I.
                                              BACKGROUND

         Federal habeas review requires the Court to "presume that the state court's factual

 determinations are correct unless the petitioner rebuts the presumption by clear and convincing

 evidence." Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 2 of 10 PageID #: 333




 § 2254(e)(1). On appeal of Mr. Cain's petition for post-conviction relief, the Indiana Court of

 Appeals summarized the relevant facts and procedural history as follows:

        On July 18, 2013, confidential informant C.H. contacted Bloomington Police
        Department Detective Erich Teuton. Detective Teuton arranged to have C.H. buy
        drugs from Cain at a hotel in Bloomington and met her there at 8:30 p.m. Detective
        Teuton searched C.H. for drugs and money, and he provided her with a video
        recording device and money to buy drugs. C.H. then bought two half-gram bags of
        crack cocaine from Cain. The resulting buy video was of poor quality, and C.H.
        had entered another room before locating Cain.

        In order to obtain better quality, recorded evidence, C.H. and Detective Teuton
        conducted two similar controlled buys from Cain the following day, this time using
        a different recording device. The first buy on July 19 yielded two bags containing
        .27 grams and .19 grams of crack cocaine, and the second buy yielded two more
        bags containing .27 and .23 grams of crack cocaine. The Indiana State Crime Lab
        tested the larger bags from each buy and confirmed that both contained a cocaine
        base.

        On August 15, 2013, the State charged Cain with three counts of dealing in cocaine,
        all as Class B felonies, each of which related to one of the three sales of crack
        cocaine that transpired on July 18 and 19. At his ensuing jury trial on April 14,
        2014, the trial court admitted into evidence the video recordings of Cain’s sales to
        C.H. and Detective Teuton’s related testimony. Cain did not object to the admission
        of this evidence. However, after the jury had returned its verdicts, Cain for the first
        time complained that the State’s video evidence violated his Sixth Amendment
        rights.

        Cain appealed, challenging his convictions and his twenty-year aggregate sentence.
        He raised three issues: whether the trial court committed fundamental error when it
        admitted recordings of Cain’s drug transactions and testimony regarding those
        recordings; whether sufficient evidence supported his convictions; and whether his
        sentence was inappropriate. His convictions and sentence were affirmed and the
        Indiana Supreme Court denied transfer.

        On January 22, 2016, Cain filed his petition for post-conviction relief, which was
        amended on February 28, 2018. Also on February 28, the post-conviction court
        conducted a hearing at which argument was heard but no testimony was presented.
        On May 9, 2018, the post-conviction court entered its findings, conclusions, and
        order denying Cain post-conviction relief. He now appeals.

 Dkt. 10-4, pp. 2-4 (internal citations omitted).




                                                    2
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 3 of 10 PageID #: 334




         In his post-conviction appeal, Mr. Cain argued that he received ineffective assistance of

 trial counsel when his counsel failed to raise Fourth Amendment and Article 1, § 13 objections to

 the admission of video evidence of the controlled cocaine buys. Id. at 5-8. He also argued that he

 received ineffective assistance of appellate counsel because counsel "prejudiced him by not raising

 grounds of exclusion of admissible evidence." Id. at 8-9. 1

         The Indiana Court of Appeals articulated the two-prong test for ineffective assistance of

 counsel forth in Strickland v. Washington, 466 U.S. 668, 698 (1984):

         We evaluate Sixth Amendment claims of ineffective assistance under the two-part
         test announced in Strickland. To prevail on an ineffective assistance of counsel
         claim, a defendant must demonstrate both deficient performance and resulting
         prejudice. Deficient performance is that which falls below an objective standard of
         reasonableness. Prejudice exists when a claimant demonstrates that there is a
         reasonable probability that, but for counsel’s unprofessional errors, the result of the
         proceeding would have been different. A reasonable probability is a probability
         sufficient to undermine confidence in the outcome.

 Id. at 5 (internal quotations and citations omitted).

         Relying on precedent from the Indiana Supreme Court and the United States Supreme

 Court, the Indiana Court of Appeals held that the video recordings of the controlled buys did not

 violate Mr. Cain's rights under the Fourth Amendment or Article 1, § 13. Id. at 7 (citing Snellgrove

 v. State, 569 N.E.2d 337, 339-40 (Ind. 1991); United States v. White, 401 U.S. 745, 752 (1971)).

 Because the court held there was not an underlying constitutional violation, the court also held that

 Mr. Cain was not prejudiced by his trial counsel's failure to object. Dkt. 10-4, pp. 7-8.

         Turning to Mr. Cain's claim for ineffective assistance of appellate counsel, the court

 determined that Mr. Cain "fail[ed] to develop a corresponding argument" and summarily denied

 his claim. Id. at 8.


 1
   Mr. Cain also argued that he received ineffective assistance of trial counsel because his counsel had a
 conflict of interest that hindered his ability to provide adequate representation. Dkt. 10-4, p. 5. He has not
 raised this claim in his petition for a writ of habeas corpus.

                                                       3
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 4 of 10 PageID #: 335




                                               II.
                                        LEGAL STANDARD

        A federal court may grant habeas relief only if the petitioner demonstrates that he is in

 custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a).

 The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") directs how the Court

 must consider petitions for habeas relief under § 2254. "In considering habeas corpus petitions

 challenging state court convictions, [the Court's] review is governed (and greatly limited) by

 AEDPA." Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

 marks omitted). "The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

 retrials and to ensure that state-court convictions are given effect to the extent possible under law."

 Id. (citation and quotation marks omitted).

        A federal habeas court cannot grant relief unless the state court's adjudication of a federal

 claim on the merits:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d).

        "The decision federal courts look to is the last reasoned state-court decision to decide the

 merits of the case, even if the state's supreme court then denied discretionary review." Dassey, 877

 F.3d at 302. "Deciding whether a state court's decision 'involved' an unreasonable application of

 federal law or 'was based on' an unreasonable determination of fact requires the federal habeas

 court to train its attention on the particular reasons—both legal and factual—why state courts

 rejected a state prisoner's federal claims, and to give appropriate deference to that decision[.]"



                                                   4
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 5 of 10 PageID #: 336




 Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). "This

 is a straightforward inquiry when the last state court to decide a prisoner's federal claim explains

 its decision on the merits in a reasoned opinion." Id. "In that case, a federal habeas court simply

 reviews the specific reasons given by the state court and defers to those reasons if they are

 reasonable." Id.

        "For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

 an incorrect application of federal law." Harrington v. Richter, 562 U.S. 86, 101 (2011). "A state

 court's determination that a claim lacks merit precludes federal habeas relief so long as fairminded

 jurists could disagree on the correctness of the state court's decision." Id. "If this standard is

 difficult to meet, that is because it was meant to be." Id. at 102. "The issue is not whether federal

 judges agree with the state court decision or even whether the state court decision was correct. The

 issue is whether the decision was unreasonably wrong under an objective standard." Dassey, 877

 F.3d at 302. "Put another way, [the Court] ask[s] whether the state court decision 'was so lacking

 in justification that there was an error well understood and comprehended in existing law beyond

 any possibility for fairminded disagreement.'" Id. (quoting Richter, 562 U.S. at 103). "The bounds

 of a reasonable application depend on the nature of the relevant rule. The more general the rule,

 the more leeway courts have in reaching outcomes in case-by-case determinations." Schmidt v.

 Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and quotation marks omitted).

                                               III.
                                           DISCUSSION

        Mr. Cain's habeas petition raises three claims for relief: (1) the admission of video evidence

 capturing the controlled cocaine buys violated his rights under the Fourth Amendment and Article

 1, § 13 of the Indiana Constitution; (2) ineffective assistance of trial counsel when his counsel

 failed to object to the admission of this video evidence under the Fourth Amendment; and (3)

                                                  5
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 6 of 10 PageID #: 337




 ineffective assistance of appellate counsel when his counsel failed to argue that the admission of

 this video evidence violated the Fourth Amendment.

        A. Independent Fourth Amendment and Article 1, § 13 Claims

        "Inherent in the habeas petitioner's obligation to exhaust his state court remedies before

 seeking relief in habeas corpus, is the duty to fairly present his federal claims to the state courts."

 King v. Pfister, 834 F.3d 808, 815 (7th Cir. 2016) (quoting Lewis v. Sternes, 390 F.3d 1019, 1025

 (7th Cir. 2004) (in turn citing 28 U.S.C. § 2254(b)(1)(A)). To meet this requirement, a petitioner

 "must raise the issue at each and every level in the state court system, including levels at which

 review is discretionary rather than mandatory." Id. at 1025-26. A federal claim is not fairly

 presented unless the petitioner "put[s] forward operative facts and controlling legal principles."

 Simpson v. Battaglia, 458 F.3d 585, 594 (7th Cir. 2006) (citation and quotation marks omitted).

        Mr. Cain did not present his independent Fourth Amendment claim or Article 1, § 13 claim

 through a complete round of state court review. Indeed, he did not raise either claim at any level

 of the state court proceedings. Further, his Article 1, § 13 claim is a non-cognizable issue of state

 law. See Samuel v. Frank, 525 F.3d 566, 574 (7th Cir. 2008) ("Errors of state law in and of

 themselves are not cognizable on habeas review." (citation and quotation marks omitted)).

 Accordingly, his request for relief on these claims is DENIED.

        B. Ineffective Assistance of Counsel Claims

        A criminal defendant has a right under the Sixth Amendment to effective assistance of

 counsel. See Strickland, 466 U.S. at 687. To succeed on a claim that counsel was ineffective, a

 petitioner must show (1) that counsel's performance "fell below an objective standard of

 reasonableness" and (2) "that the deficient performance prejudiced the defense." Id. at 687−88.

 Where the provisions of § 2254(d) apply, courts apply two layers of deference in assessing



                                                   6
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 7 of 10 PageID #: 338




 counsel's performance: "The question is whether there is any reasonable argument that counsel

 satisfied Strickland's deferential standard." Richter, 562 U.S. at 105.

                1. Ineffective Assistance of Trial Counsel

        The Indiana Court of Appeals correctly identified Strickland as the controlling precedent

 for ineffective assistance of counsel claims. Dkt. 10-4, p. 5. The court then identified the rule set

 forth in White, which held that the admission of an audio recording of a conversation between a

 defendant and a criminal informant does not violate the Fourth Amendment, even when the

 defendant was unaware that the conversation was being recorded. Id. at 7 (citing 401 U.S. at 752).

 Applying this principle to the facts of Mr. Cain's ineffective assistance of trial counsel claim, the

 court reasoned that the admission of the video recording in this case did not violate Mr. Cain's

 Fourth Amendment rights. Id. Because there was not an underlying Fourth Amendment violation,

 the court held that Mr. Cain was not prejudiced by his trial counsel's performance and affirmed the

 denial of his ineffective assistance of trial counsel claim.

         The Indiana Court of Appeals correctly identified the standard for an ineffective assistance

 of trial counsel claim and reasonably applied Supreme Court precedent when it determined that

 the claim was without merit. Mr. Cain has not met the high bar to prevail on an ineffective

 assistance of trial counsel claim on habeas review, and his request for relief on this claim is

 DENIED.

        2. Ineffective Assistance of Appellate Counsel

        A "federal habeas court will not review a claim rejected by a state court if the decision of

 [the state] court rests on a state law ground that is independent of the federal question and adequate

 to support the judgment." Walker v. Martin, 562 U.S. 307, 315 (2011) (citation and internal


                                                   7
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 8 of 10 PageID #: 339




 quotation marks omitted). This doctrine is premised on the rule that federal courts have "no power

 to review a state law determination that is sufficient to support the judgment." Coleman v.

 Thompson, 501 U.S. 722, 729 (1991). The state-law ground precluding review by a federal habeas

 court "may be a substantive rule dispositive of the case, or a procedural barrier to adjudication of

 the claim on the merits." Walker, 562 U.S. at 315.

        "In assessing the adequacy of a state procedural ruling, federal courts do not review the

 merits of the state court's application of its own procedural rules. Instead, we ask whether the rule

 invoked was firmly established and regularly followed." Crockett v. Butler, 807 F.3d 160, 167

 (7th Cir. 2015) (citations and quotations marks omitted). In sum, "[i]f a state court clearly and

 expressly states that its judgment rests on a state procedural bar and does not reach the merits of a

 federal claim, then [a federal court is] unable to consider that claim on collateral review." Gray v.

 Hardy, 598 F.3d 324, 329 (7th Cir. 2010).

        Here, the Indiana Court of Appeals summarily denied Mr. Cain's ineffective assistance of

 appellate counsel claim because he "fail[ed] to develop a corresponding argument". Dkt. 10-4, p.

 8.

        Indiana appellate courts regularly find waiver under the Indiana Rules of Appellate

 Procedure when a party fails to present relevant authority or make a cogent argument. E.g. Dye v.

 State, 717 N.E.2d 5, 13 (Ind. 1999); Smith v. State, 802 N.E.2d 948, 955 n. 7 (Ind. Ct. App. 2004);

 Martin v. Brown, 129 N.E.3d 283, 285 (Ind. Ct. App. 2019). Because the Indiana Court of Appeals

 relied on an independent and adequate state law procedural rule in denying Mr. Cain's ineffective

 assistance of appellate counsel claim, this claim is procedurally defaulted. See Conner, 375 F.3d

 at 648; Clemons, 845 F.3d at 819; Walker, 562 U.S. at 316. Accordingly, Mr. Cain's request for

 relief on this claim is DENIED.



                                                  8
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 9 of 10 PageID #: 340




                                          IV.
                              CERTIFICATE OF APPELABILITY

        "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

 of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding whether a certificate of

 appealability should issue, "the only question is whether the applicant has shown that jurists of

 reason could disagree with the district court's resolution of his constitutional claims or that jurists

 could conclude the issues presented are adequate to deserve encouragement to proceed further."

 Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

        Where a claim is resolved on procedural grounds, a certificate of appealability should issue

 only if reasonable jurists could disagree about the merits of the underlying constitutional claim

 and about whether the procedural ruling was correct. Flores-Ramirez v. Foster, 811 F.3d 861, 865

 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

        Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to "issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant." Because reasonable jurists would all agree that Mr. Cain's

 claims are procedurally defaulted, non-cognizable, or otherwise without merit, no certificate of

 appealability shall issue.




                                                   9
Case 1:20-cv-00179-JPH-TAB Document 19 Filed 07/29/21 Page 10 of 10 PageID #: 341




                                              V.
                                          CONCLUSION

         Mr. Cain's petition for a writ of habeas corpus is DENIED. A certificate of appealability

  shall not issue. Final judgment will issue in accordance with his Order. Petitioner's motion for a

  status update is DENIED as moot. Dkt. [18].

  SO ORDERED.

  Date: 7/29/2021




  Distribution:

  EMMANUEL JOSEPH CAIN
  192719
  PENDLETON – CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Justin F. Roebel
  INDIANA ATTORNEY GENERAL
  justin.roebel@atg.in.gov




                                                 10
